Citation Nr: 9935537	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  97-04 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

2.  Entitlement to an increased rating for tinea pedis, 
currently evaluated as 10 percent disabling. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his girlfriend


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 50 percent 
for the veteran's PTSD, denied a rating in excess of 10 
percent for tinea pedis, and denied entitlement to a total 
disability rating based on individual unemployability.  A 
hearing was held in October 1999 at the VA Central Office in 
Washington, D.C. before C.W. Symanski, who is the member of 
the Board rendering the final determination in this claim and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1999).  
At the hearing, the veteran withdrew his appeal for a 
compensable rating for the service-connected malaria. 


REMAND

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1998).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist the veteran includes the obligation to 
obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.  

An amended Notice of Favorable Decision dated in December 
1993 shows that the veteran was awarded Social Security 
disability benefits.  The Court held in Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) that any decision by the 
Social Security Administration (SSA) regarding the veteran's 
eligibility for disability benefits is relevant to a total 
rating claim and should be obtained and considered.  In 
Masors v. Derwinski, 2 Vet. App. 181 (1992), the Court 
mandated that the VA must obtain a SSA decision concerning 
disability benefits and the medical records upon which such a 
decision was based.  Therefore, prior to appellate 
consideration of the veteran's claims, the RO should obtain 
the decision of the SSA regarding the veteran's award of 
disability benefits and any supporting medical records.  

At the October 1999 hearing the veteran testified that since 
he was discharged from the Salem VA PTSD inpatient program in 
April 1998 he had been receiving treatment for his PTSD and 
his tinea pedis at the VA Hospital Orlando, Florida.  He 
claimed that the social workers tried to kick him out of the 
PTSD program and that he was told to seek help elsewhere.  
The most recent VA treatment records in the claims folder are 
dated in July 1998 and show that the veteran was treated at 
the Hillsville Satellite Clinic.  It was also noted in the 
April 1998 discharge summary that he was to resume outpatient 
treatment at the Roanoke Vet Center.  It appears that not all 
of the veteran's VA records have been associated with the 
claims file.  Specifically, there are no treatment records 
from the Orlando VA Hospital, and it is unclear whether there 
may be more records at the Hillsville Satellite Clinic or the 
Roanoke Vet Center.  As VA treatment records are considered 
to be constructively of record, and may be relevant to the 
instant claim, the RO should obtain complete VA treatment 
records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

On the most recent VA examination, in September 1998, the 
examiner did not provide a Global Assessment of Functioning 
(GAF) score and did not indicate whether the claims folders 
had been reviewed.  On VA examination in April 1996 the 
examiner did not provide a GAF score and noted that the 
claims folders were not available for review.  Additionally, 
neither examination provided an assessment of how the 
veteran's PTSD affects his social and industrial abilities.  
Fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  To that end, appropriate VA 
examinations should be scheduled to evaluate the current 
severity of the veteran's service-connected tinea pedis and 
his service-connected PTSD.

The schedular criteria by which PTSD is rated have been 
changed during the pendency of the veteran's appeal.  See 61 
Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective Nov. 7, 
1996).  Therefore, consideration of both old and new criteria 
should be accomplished, Karnas v. Derwinski, 1 Vet. App. 308 
(1991), and the criteria most favorable to the veteran's 
claim should be used.  

Turning to the veteran's claim for a TDIU, the Board notes 
that the Court held in Friscia v. Brown, 7 Vet. App. 294 
(1995), that the Board has a "duty to supplement the record 
by obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work."  The record reflects that VA examiner 
in 1996 and 1998 did not provide such an opinion regarding 
the veteran's service-connected PTSD.  Accordingly, an 
opinion on what effect the veteran's PTSD and tinea pedis 
have on his ability to work, with supporting rationale, 
should be obtained on remand.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide the name(s) and 
address(es) of all medical care providers 
(VA and private) who have treated him for 
his PTSD and for his tinea pedis since 
October 1999.  After obtaining any 
necessary releases, the RO should obtain 
copies of complete clinical records from 
the identified treatment sources, and 
associate them with the claims folders.  
This should specifically include current 
treatment records from the Salem Vet 
Center and the Orlando VA Hospital.  

2.  The RO should contact the Social 
Security Administration to obtain records 
pertinent to the veteran's receipt of 
Social Security disability benefits, to 
include photocopies of all medical 
records upon which the Administration's 
determination is based.  Once obtained, 
the records should be associated with the 
claims folders.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD 
and its impact on the veteran's social 
and industrial adaptability.  It is 
imperative that the examiner review the 
claims folders prior to the examination, 
and that he/she review the revised 
criteria for rating psychiatric 
disabilities as discussed above, together 
with the criteria in effect prior to 
November 7, 1996.  The examiner should 
report the findings consistent with the 
revised regulatory criteria cited above.  
A Global Assessment of Functioning (GAF) 
score should be provided, and the 
examiner should explain the meaning of 
any score.  The examiner should render an 
opinion as to what effect the service-
connected disability has on the veteran's 
ability to obtain and retain 
substantially gainful employment.  The 
examiner should provide supporting 
rationale for any opinion rendered.  

4.  The RO should also schedule the 
veteran for a VA dermatological 
examination in order to fully evaluate 
the current nature and severity of the 
service-connected tinea pedis.  The 
veteran's claims folders must be made 
available to and reviewed by this 
examiner prior to examination of the 
veteran.  All pertinent symptomatology 
and findings should be reported in 
detail.  All indicated special studies 
deemed necessary should be accomplished.  
The examiner is specifically requested to 
indicate whether there is exudation, 
constant itching, extensive lesions, or 
marked disfigurement.  The degree of 
industrial impairment related to the 
disability must be described, and the 
data upon which all opinions are based 
must be set forth. 

5.  Following the completion of all 
requested development, the RO should 
review the veteran's claims on the basis 
of all evidence of record and all 
applicable law and regulations.  If 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period for 
response thereto

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


